Wright, J.
i. practice : exceptions. The appeal (according to the notice thereof), is from the “ order that the attached properly be s°ld to satisfy the judgment.” And now appellee insists, that, as the objection to this order was oral, it cannot be reviewed by us. To this the answer is, first, that the language of the motion is comprehensive enough to cover the order overruling defendant’s motion to discharge the property, and this was in writing. And in the second place, as the ‘ ‘ decision was entered on the record, and the grounds of the exception *338appear in the entry,” the exception, being “noted at the end of the decision,” was taken in the strictest compliance with the statute. Eev. § 3108. Another exception or objection was not necessary.
2. -attachment : amendment/ This objection out of the way, we come at once to the main and only question ; and that is, Was plaintiff, after the coming in of the verdict, entitled to his attachment lien ? And this is, to our minds, susceptible *of but one answer. The law is, that the petition must show something to be due, “which must be more than five dollars, in order to authorize an attachment.” Rev. § 3175. Raver v. Webster, 3 Iowa, 502; Gaddis v. Lord, 10 id. 141. And if judgment is rendered in the action for the defendant, the attached property shall be dicharged,' etc. Rev. § 3236; and see also section 3239, which provides that the attachment may be discharged for any cause which makes it apparent of record that the writ should not have issued, or should not have been levied upon the property. Beferring to. this section, it has been held, that, in a case sufficiently clear and satisfactory, the property on motion should be discharged. McLaren v. Hall, 26 Iowa, 297. There the evidence was not sufficient to show the property to be exempt. Here it is expressly found, that, at the time the writ issued, plaintiff had no cause of action. It was therefore apparent of record that the writ should not have issued, and. the property should have been discharged.
The supplemental petition did not aid plaintiffs case, for an attachment was not asked therein, nor did it, by its terms, revert back to the date of the writ. Indeed, it could not well do this, as it stated facts arising subsequent to that time, and the recovery was upon this and upon nothing else.
Beversed.